DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed January 25, 2022, have been considered.
	Applicant’s arguments with respect to Claims 14–20 are persuasive, and the previous rejections are withdrawn.
	Applicant’s arguments with respect to Claims 1–13 are not persuasive.  In particular, Applicant argues that the refractive index of the substrate of Neuman (US 2018/0113306) and Yoshikawa (US 2006/0269731) is not taught, and that instead the relied on refractive index for the substrate is the refractive index of the easy-to-adhere layer 12, which Applicant asserts belongs to the antireflection coating of Yoshikawa, not the substrate (e.g., page 7 of the Reply).  As taught by Neuman, e.g., paragraph [0070], intermediate layers between the glass substrate and the TCO have refractive indices intermediate to the glass substrate and the TCO.  This suggests that, even if the easy-to-adhere layer 12 of Yoshikawa is considered not part of the substrate, that the substrate should have a lower refractive index still.  Further, both Neuman (e.g., paragraphs [0046] and [0052]) and Yoshikawa teach the substrate as glass, which typically has a refractive index of ~1.45 to 1.55.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 2, 4–7, and 9–13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2018/0113306 to Neuman et al. in view of U.S. Patent Application Publication No. 2006/0269731 to Yoshikawa et al.
	Regarding Claim 1, Neuman discloses (e.g., Fig. 3 and its corresponding description, starting, for example, in paragraph [0046]) an electro-optic assembly 10 comprising: a first partially reflective, partially transmissive substrate 22 having a first surface and a second surface, the first substrate further having a refractive index RISUB; a second partially reflective, partially transmissive substrate 26 having a third surface and a fourth surface; a sealing member 30 disposed about a perimeter of the first and second substrates, wherein the sealing member holds the first and second substrates in a spaced-apart relationship (Fig. 3 and paragraph [0046]); a chamber 34 defined by the first and second substrates and the sealing member; an electro-optic medium 38 disposed within the chamber (paragraph [0046]); and an anti-reflective coating 80 disposed between the second surface of the first substrate and the opposed, third surface of the second substrate (paragraphs [0059]–[0062]), wherein the anti-reflective coating comprises a transparent conductive layer and is disposed between the first and third layers (paragraphs [0059]–[0062]); wherein the anti-reflective coating is a 
	Neuman does not explicitly disclose the anti-reflective coating comprising at least a first layer, a second layer, and a third layer, the second layer being the layer made of a transparent conductive oxide; wherein the first layer of the anti-reflective coating has a refractive index RI1; wherein the refractive index of the first substrate is less than the refractive index of the first layer of the anti-reflective coating which is less than the refractive index of the transparent conductive oxide in the second layer RITCO, though Neuman teaches that intermediate layers between the glass substrate and the TCO have refractive indices intermediate to the glass substrate and the TCO (e.g., paragraph [0070], also where typical glass substrates have a refractive index of ~1.45 to 1.55).
	Yoshikawa discloses (e.g., Fig. 2 and paragraphs [0277]–[0303]) an anti-reflective coating comprising at least a first layer 12, a second layer 14, and a third layer 16, the second layer being the layer made of a transparent conductive oxide (paragraph [0285]); wherein the first layer of the anti-reflective coating has a refractive index RI1 (paragraph [0282], n of 1.58); wherein the refractive index of the first substrate (n of 1.55, paragraph [0281]) is less than the refractive index of the first layer of the anti-reflective coating which is less than the refractive index of the transparent conductive oxide (n of 1.75, paragraph [0293]) in the second layer RITCO.  Yoshikawa teaches that this configuration of a coating type antireflection film achieves improved manufacturing characteristics, abrasion resistance, and chemical resistance (e.g., paragraph [0085]).
	It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Neuman to include the anti-reflective coating RI1; wherein the refractive index of the first substrate is less than the refractive index of the first layer of the anti-reflective coating which is less than the refractive index of the transparent conductive oxide in the second layer RITCO, as taught by Yoshikawa, in order to achieve improved manufacturing characteristics, abrasion resistance, and chemical resistance.
	Regarding Claim 2, the combination of Neuman and Yoshikawa would have rendered obvious wherein the first layer is disposed between the first substrate and the second layer, and wherein the third layer is disposed between the second layer and the electro-optic medium (e.g., Fig. 3 of Neuman; Fig. 2 of Yoshikawa).
	Regarding Claim 4, the combination of Neuman and Yoshikawa would have rendered obvious wherein the third layer comprises leaky silicon dioxide comprising extra holes (e.g., paragraphs [0295]–[0296] of Yoshikawa).
	Regarding Claim 5, the combination of Neuman and Yoshikawa would have rendered obvious a transflector coating (70 of Neuman) disposed on the third surface of the second substrate (Fig. 3, paragraph [0059] of Neuman); and wherein the anti-reflective coating is disposed between the electro-optic medium and the second surface of the first substrate (Fig. 3 of Neuman; Fig. 2 of Yoshikawa).
Regarding Claim 6, the combination of Neuman and Yoshikawa would have rendered obvious a transflector coating (70 of Neuman) disposed on the second surface of the first substrate (Fig. 3, paragraph [0059] of Neuman); and wherein the anti-
Regarding Claim 7, the combination of Neuman and Yoshikawa would have rendered obvious wherein at least one of the first layer and the third layer comprises a plurality of sub-layers; and wherein each sub-layer comprises a different material than adjacent sub-layers (e.g., additional layers 13/15, Fig. 2 of Yoshikawa).
Regarding Claim 9, the combination of Neuman and Yoshikawa would have rendered obvious wherein the optical thickness of the first and third layer is about one fourth or less of the device operating wavelength (where selection of an appropriate thickness would have been obvious as a matter of design choice, balancing transmittance, antireflective properties, and strength, e.g., paragraph [0291] of Yoshikawa).
Regarding Claim 10, the combination of Neuman and Yoshikawa would have rendered obvious wherein the electro-optic assembly comprises a field effect device (where paragraph [0002] of Yoshikawa teaches that the antireflection film is suitable for various displays, which would include transistors to control each pixel, such as FETs); and wherein the third layer of the anti-reflective coating is non-conductive (e.g., paragraphs [0295]–[0296] of Yoshikawa).
Regarding Claim 11, the combination of Neuman and Yoshikawa would have rendered obvious wherein a reflectance of the electro-optic assembly is one of CIE Y, average reflectance, and weighted reflectance (where selecting from known measurement methods would have been obvious, and does not appear as though it would materially alter the structure of the device).
Regarding Claim 12, the combination of Neuman and Yoshikawa would have rendered obvious wherein the anti-reflective electrode is in electrical communication with the second layer (where the second layer is conductive, and is part of the anti-reflective electrode formed from the anti-reflective coating).
Regarding Claim 13, the combination of Neuman and Yoshikawa would have rendered obvious wherein the electro-optic assembly is configured to allow an electrical connection to the second layer of the anti-reflective electrode coating by electrically connecting a conducting medium to the second layer (where Yoshikawa teaches that the second layer 14 is electrically conductive, and it would have been obvious to connect such an electrically conductive layer to a conducting medium to control the conduction of the layer); and wherein a portion of the third layer has been removed to expose the second layer (where including an opening, such as a via, to connect a conductive medium to the conductive layer would have been an obvious choice to pass through the intervening third layer).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neuman and Yoshikawa, in view of U.S. Patent No. 6,480,454 to Wada et al.
Regarding Claim 3, the combination of Neuman and Yoshikawa does not explicitly disclose wherein the third layer of the anti-reflective coating has a refractive index RI3; wherein RI3 = √(RITCO*RIEO); and wherein RITCO is the refractive index of the transparent conductive oxide in second layer, and RIEO is the refractive index of the electro-optic medium.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Neuman and Yoshikawa such that the third layer of the anti-reflective coating has a refractive index RI3; wherein RI3 = √(RITCO*RIEO); and wherein RITCO is the refractive index of the transparent conductive oxide in second layer, and RIEO is the refractive index of the electro-optic medium, as suggested by Wada, in order to reduce unwanted reflectivity at interfaces within the antireflective structure.
Regarding Claim 8, the combination of Neuman and Yoshikawa does not explicitly disclose wherein at least one of the first layer and the third layer comprises a material having a gradient refractive index.
However, Wada teaches forming refractive indices of adjacent stacked layers to minimize unwanted reflections by selecting intermediate indices of refraction (e.g., col. 14, lines 5–16), and it would have been obvious to apply similar concepts to the layers themselves, that is, including a gradient refractive index within each layer, in order to similarly minimize unwanted reflections at interfaces of adjacent layers.

Allowable Subject Matter
Claims 14–20 are allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure - US 2011/0304785 to Ge et al. suggests a typical glass substrate having a refractive index of about 1.45 to 1.55 (paragraph [0036]); US 5,835,176 to Jeong suggests a typical glass substrate having a refractive index of 1.52 (col. 2, lines 31–34).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871